DETAILED ACTION
This action is in response to the Application filed on 05/17/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/17/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 3 and 9 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub. No. 2001/0036087; (hereinafter Raets).

Regarding claim 1, Raets [e.g. Fig. 2] discloses a direct current-direct current (DC-DC) converter comprising: a plurality of switches [e.g. 2-5] configured to be coupled to a voltage source [e.g. Vin]; a transformer [e.g. T] including: a primary winding [e.g. 9] coupled to the plurality of switches; and a secondary winding [e.g. 10]; a first capacitor [e.g. C81]; and a second capacitor [e.g. C82], wherein the first capacitor is coupled in series with the primary winding, the second capacitor is coupled in parallel with the secondary winding, and the first capacitor, the second capacitor, and a leakage inductance [e.g. L81, paragraph 026 recites “the inductive elements L.sub.81 and L16 may be realized partly or in full by the respective leakage inductances of the transformer T”] of the transformer form a dual-capacitor resonant circuit.

Regarding claim 2, Raets [e.g. Fig. 2] discloses wherein the plurality of switches are arranged in a full-bridge circuit topology [e.g. paragraph 013 recites “FIG. 2 shows a DC to DC converter that includes a full-bridge circuit”].

Regarding claim 3, Raets [e.g. Fig. 2] discloses wherein each of the plurality of switches is a transistor selected from the group consisting of a field-effect transistor, a metal-oxide semiconductor field-effect transistor [e.g. MOSFETs, paragraph 019], and an insulated-gate bipolar transistor.

Regarding claim 9, Raets [e.g. Fig. 2] discloses wherein the second capacitor [e.g. C82] is a shunt- resonant capacitor and is configured to store a portion of resonant energy of the dual-capacitor resonant circuit [e.g. by being connected as shown].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raets in view of US Pub. No. 2005/0243579; (hereinafter Jang).

Regarding claim 4, Raets fails to disclose further comprising an input inductor coupled in series with the voltage source, the input inductor configured to act as a constant current source.
Jang [e.g. Figs. 5] teaches further comprising an input inductor [e.g. LB] coupled in series with the voltage source [e.g. VIN], the input inductor configured to act as a constant current source [e.g. Fig. 6; paragraph 048 recites “boost inductor LB is modeled as constant current source IIN by assuming that LB inductance is large so that during a switching cycle the current through it does not change significantly”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Raets by further comprising an input inductor coupled in series with the voltage source, the input inductor configured to act as a constant current source as taught by Jang in order of being able to avoid abrupt change of current during a switching cycle, paragraph 048.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raets in view of Jang in view of US Pub. No. 2020/0099311; (hereinafter Askarianabyaneh).

Regarding claim 5, Raets [e.g. Fig. 2A] discloses wherein the first capacitor is configured to store adaptive resonant energy.
Raets fails to disclose which is dependent on an input current from the input inductor.
	Askarianabyaneh [e.g. Figs. 2C] teaches the first capacitor [e.g. 214] which is dependent on an input current from the input inductor [e.g. 210].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Raets by wherein the first capacitor is configured to store adaptive resonant energy as taught by Askarianabyanehin order of being able to improve efficiency and EMI characteristics, paragraph 0141.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raets in view of US Pub. No. 2020/0395856; (hereinafter Arafat).

Regarding claim 6, Raets fails to disclose wherein each of the plurality of switches is coupled in series to a diode.
Arafat teaches wherein each of the plurality of switches [e.g. Q1-Q4] is coupled in series to a diode [e.g. 120].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Raets by wherein the first capacitor is configured to store adaptive resonant energy as taught by Arafat in order of being able to provide reverse blocking capability and to avoid parasatic effect.

Claims 7 - 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raets in view of Arafat and further in view of Askarianabyaneh

Regarding claim 7, Raets fails to disclose further comprising a voltage double rectifier having a first output diode and a second output diode.
Askarianabyaneh [e.g. Figs. 2C] teaches further comprising a voltage double rectifier having a first output diode [e.g. 224] and a second output diode [e.g. 244].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Raets by further comprising a voltage double rectifier having a first output diode and a second output diode as taught by Askarianabyaneh in order of being able to provide a desired higher output voltage level.

Regarding claim 8, Raets fails to disclose wherein the voltage double rectifier further includes a first output capacitor and a second output capacitor.
Askarianabyaneh [e.g. Figs. 2C] teaches wherein the voltage double rectifier further includes a first output capacitor [e.g. 250] and a second output capacitor [e.g. 252].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Raets by wherein the voltage double rectifier further includes a first output capacitor and a second output capacitor as taught by Askarianabyaneh in order of being able to provide a desired higher output voltage level.

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838